[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#124, 131)
After hearing held on defendants' motion to compel discovery and plaintiffs' objection thereto, as to such motion it is hereby
ORDERED:
Interrogatories:
9(h)(i)(j)(k) — granted.
9(n) — denied.
11 — granted, except as to identification of documents. CT Page 4287
Requests for production:
5 — denied.
7 — denied.
15 — granted as to records which postdate March 23, 1990, only.
Execution of medical authorizations — granted.
Execution of employment records authorizations — denied.
Miscellaneous documents identification — denied.
GAFFNEY, J.